Citation Nr: 1002787	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  01-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than posttraumatic stress 
disorder) (PTSD), to include a disability manifested by 
reduced sexual drive, depression, sleep disturbance, and/or 
panic attacks as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by headaches, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include a disability manifested by 
frequent indigestion due to undiagnosed illness.

REPRESENTATION

Appellant represented by:	Jess Leventhal, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, B.C.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel 


INTRODUCTION


The Veteran had active service from October 1977 to October 
1980, and from November 1990 to September 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Newark, New Jersey.  In April 2004, the Board remanded the 
claims for additional development.  

In September 2003 the Veteran and his spouse testified at a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is no current diagnosis of chronic fatigue 
syndrome.  

2.  Asthma, an acquired psychiatric disorder (other than 
PTSD), fatigue, headaches, and GERD, were not caused or 
aggravated by service.  

3.  The Veteran does not have an undiagnosed disability 
manifested by fatigue, headaches, or respiratory, 
psychiatric, or gastroesophageal symptoms, due to his 
service.  


CONCLUSION OF LAW

Asthma, an acquired psychiatric disorder (other than PTSD), 
fatigue, headaches, and GERD, and an undiagnosed disability 
manifested by respiratory, psychiatric, fatigue, headaches, 
and/or gastroesophageal symptoms, were not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.88a (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
asthma, an acquired psychiatric disorder (other than PTSD), 
fatigue, headaches, and GERD, with all claims to include as 
due to an undiagnosed illness.  With regard to the claim for 
an acquired psychiatric disorder, he argues that he has such 
symptoms as reduced sexual drive, depression, sleep 
disturbance, and/or panic attacks, due to an undiagnosed 
illness.  With regard to the claim for GERD, he asserts that 
he has frequent indigestion due to an undiagnosed illness.  
With regard to the claim for asthma, the Veteran has 
testified that he first had asthma attacks in the Spring of 
1992.  

In April 2004, the Board remanded the claims for additional 
development, to include VCAA notification, a request for 
identification of any additional and outstanding relevant 
treatment, and to afford the Veteran examinations.  It 
appears that VA has substantially complied with the Board's 
instructions.  See e.g., July 2004 duty to assist letter; VA 
examination reports, dated between 2006 and 2008.  
Accordingly, and that no further development is required.  
Stegall v. West, 11 Vet. App. 268, 271 (1998); Dunn v. West, 
11 Vet. App. 462, 466-67 (1998).    

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest. 38 
C.F.R. § 3.317(a)(4).  

By definition, section 1117 only provides compensation for 
symptoms of a chronic disability that have not been 
attributed to a "known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 
472 (2006) ("The very essence of an undiagnosed illness is 
that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. 
App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms 
"cannot be related to any known clinical diagnosis for 
compensation to be awarded under section 1117"); 60 Fed. Reg. 
6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness 
provisions of Public Law 103-446, as implemented by § 3.317, 
were specifically intended to relieve the unique situation in 
which certain Persian Gulf War veterans found themselves 
unable to establish entitlement to VA compensation because 
their illnesses currently cannot be diagnosed.").  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 
6258 (2000).  In this regard, the Veteran is service-
connected for PTSD, based on claims of exposure to missile 
attacks, but he is not shown to have participated in combat.  
See also March 1995 VA PTSD examination report (in which the 
Veteran denied participation in combat).  However, any in any 
event, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board notes that a May 2008 rating decision granted 
service connection for PTSD, and assigned a rating of 50, 
effective July 8, 1994.  The Veteran has not expressed 
disagreement with the May 2008 RO decision.  

The Veteran's service treatment records for his first period 
of active duty do not contain any relevant findings, and will 
not be further discussed.  There is no relevant post-service 
medical evidence dated subsequent to the Veteran's first 
period of active duty, and prior to his second period of 
active duty.  

The Veteran's service treatment records for his second period 
of active duty do not show any relevant complaints, findings, 
or diagnoses.  A "Southwest Asia Demobilization/Redeployment 
Medical Evaluation," dated in August 1991, shows that the 
Veteran denied having fatigue, nightmares or trouble 
sleeping, or recurring thoughts about his experiences during 
Desert Shield/Desert Storm.  A "redeployment" examination 
report, dated in August 1991, does not note any relevant 
disorders.  In an associated "report of medical history," 
the Veteran denied having a history of asthma, "frequent or 
severe headache," shortness of breath, chronic cough, 
frequent indigestion, stomach trouble, or "nervous trouble 
of any sort."  He indicated that he had a history of 
"depression or excessive worry."  

Records associated with National Guard service, dated in 
April 1994, show that the Veteran reported using an "inhaler 
for allergies."   

As for the post-active duty medical evidence, it consists of 
VA and non-VA reports, dated between 1993 and 2008.  This 
evidence includes private treatment reports, dated between 
June and July of 1993, which show that the Veteran indicated 
that he had experienced wheezing the prior year.  A history 
of smoking one-half a pack of cigarettes per day was noted, 
as was a family history that noted a brother with asthma.  
The examiner indicated that he believed the Veteran had 
bronchial asthma, which was exacerbated by chronic bronchitis 
due to cigarette smoking.  

VA progress notes, dated beginning in June 1994, show 
treatment for respiratory, gastroesophageal, and psychiatric 
symptoms, and being "tired all the time," with assessments 
that included bronchial asthma, dysthymia, dyspepsia, and 
GERD.  
Several reports dated in 2001 note mild attacks occasionally, 
that subside promptly with Albuterol, and that the usual 
triggers are perfumes, paints, dust, and fumes, and a 
December 2007 report notes, "asthma - only has sx [symptoms] 
when he is around irritants.  Less than once a month.  Knows 
what to avoid."

A VA examination report, dated in March 1995, contains 
diagnoses that included fatigue, bronchial asthma, and 
depression.   

A VA PTSD examination report, dated in September 1996, 
contains Axis III diagnoses that included headaches, asthma, 
and frequent indigestion.  

A VA mental disorders examination report, dated in August 
1997, contains an Axis I diagnosis of dysthymic disorder, and 
an Axis IV diagnosis of "stressors- chronic illness, service 
in a war zone with possible toxic chemical exposure").  See 
generally Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 
(1998) (an Axis IV assessment listing a military experience 
represents an "etiologically significant psychosocial 
stressor" that may indicate a plausible connection between 
the current condition and active service).  The examiner 
stated:

The patient reports, and his wife 
confirms, the existence of symptoms often 
associated with depression - lack of sex 
drive, fatigue, sleep disturbance and 
irritability.  If one includes asthma, 
the causative etiology of "Gulf War 
Syndrome" must at least be mentioned 
because of the temporal proximity to 
service there to his subsequent 
development of symptoms.  As Gulf War 
Syndrome is not a 'known' clinical 
syndrome at this time, I believe 
dysthymia, aggravated by a chronic 
physical illness (asthma) is the most 
descriptive diagnosis.  

This report does not indicate that the Veteran's C-file was 
reviewed.  

A VA general medical examination report, dated in August 
1997, contains an Axis I diagnoses of bronchial asthma, 
generalized fatigue, depression by history, and "concern 
about Persian Gulf syndrome."  

A VA PTSD examination report, dated in April 2006, contains 
Axis I diagnoses of PTSD, and panic disorder with 
agoraphobia.  The examiner stated that the Veteran's panic 
attacks are secondary to his PTSD.  The examiner indicated 
that the Veteran's C-file had been reviewed.  

A VA PTSD examination report, dated in October 2008, contains 
an Axis I diagnosis of PTSD.  The examiner stated:

[The Veteran's] symptoms of dysthymia, 
fatigue, low sex drive, panic attacks and 
his agoraphobia are all part of his PTSD 
and not separate disorders.

The examiner indicated that the Veteran's C-file had been 
reviewed.  

A VA Gulf War Guidelines examination report, dated in October 
2008, notes that there is no evidence of disability due to 
undiagnosed illness, and that the Veteran's fatigue and 
headaches are not due to an undiagnosed condition.  The 
report contains diagnoses that include bronchial asthma, 
GERD, "Claimed fatigue.  No evidence of anemia, renal 
insufficiency, or electrolyte abnormalities," and, 
"Headaches claimed without adequate neurologic deficit.  No 
tenderness on palpation over the forehead.  Stable blood 
pressure."  

As an initial matter, to the extent that the claim for 
fatigue must be read to include the possibility of chronic 
fatigue syndrome, the Board finds that the preponderance of 
the evidence shows that the Veteran does not have chronic 
fatigue syndrome, and that the claim must be denied.  Under 
38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In this case, the Veteran's service 
treatment records do not show that he was treated for 
complaints of fatigue, or that he was ever diagnosed with 
fatigue, or chronic fatigue syndrome.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303(c).  In addition, although there are a number of 
post-service notations of "fatigue," there is no competent 
post-service medical evidence to show that the Veteran's 
fatigue is related to his service, or to show that he has 
chronic fatigue syndrome.  In fact, the October 2008 VA PTSD 
examination report shows that the examiner concluded that the 
Veteran's fatigue was a symptom of his PTSD.  He is therefore 
already being compensated for his fatigue symptoms, see 
38 C.F.R. § 4.14 (2009), and they are not shown to be a 
separate disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

For all other claims, the Board will first discuss the 
possibility of service connection on a direct basis.  The 
Veteran's service treatment reports show a single complaint 
of "depression or excessive worry" upon separation from 
service, with no other relevant treatment, findings, or 
diagnoses for any of the claims.  Therefore, a relevant 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  In addition, there is no competent evidence of a 
nexus between any of the claimed conditions and the Veteran's 
service.  See 38 C.F.R. § 3.303(d).  With regard to the claim 
for asthma, the Veteran has testified that he first had 
asthma attacks in the Spring of 1992, which is after 
separation from active duty.  

To the extent that the Veteran has presented a claim for an 
acquired psychiatric disorder (other than PTSD), the VA 
progress notes contain a number of notations of depression 
and dysthymia.  See also August 1997 VA mental disorders 
examination report (Axis I diagnosis of dysthymic disorder).  
The April 2006 VA PTSD examination report shows that in 
addition to PTSD, he was afforded a separate Axis I diagnosis 
of panic disorder with agoraphobia.  The examiner noted that 
his panic attacks were "secondary" to his PTSD.  

However, the Veteran was not afforded a separate Axis I 
diagnosis (i.e., other than PTSD) in VA examination reports, 
dated in 1996, and November 2005.  In addition, the October 
2008 VA examination report shows that the examiner concluded 
that the Veteran's PTSD is manifested by a number of 
symptoms, to include dysthymia (depression), low sex drive, 
panic attacks, and agoraphobia.  He is therefore already 
being compensated for these symptoms.  See 38 C.F.R. § 4.14; 
General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 (2009).  Furthermore, the Board finds that the 
October 2008 VA PTSD examination report, which is the most 
recent examination report of record, and which is shown to 
have been based on a more comprehensive review of the records 
than any of the other evidence, warrants greater probative 
weight as to this issue.  See e.g., Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that report, the examiner stated 
that the Veteran's dysthymia, fatigue, low sex drive, panic 
attacks, and agoraphobia, are all part of his PTSD, and not 
separate disorders.  In summary, these claimed symptoms, 
including panic attacks, are not shown to be attributable to 
a separate disorder, i.e., a disorder other than PTSD.  
Gilpin.  The Board further notes that with regard to the 
claimed symptom of a "reduced sex drive," that the 
evaluation of the Veteran's service-connected impotence is 
not currently on appeal, and these symptoms will therefore 
not be considered.  In summary, the evidence does not show 
that the Veteran has any of the claimed conditions that are 
related to his service, and the Board finds that the 
preponderance of the evidence is against these claims on a 
direct basis, and that the claims must be denied.  

With regard to all claims and the application of 38 C.F.R. § 
3.317, there is no competent evidence to show that the 
Veteran has any of the claimed symptoms due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  The medical evidence shows that the Veteran has 
been diagnosed with a number of relevant disorders, to 
include PTSD, GERD, and bronchial asthma.  See Stankevich v. 
Nicholson, 19 Vet. App. 470, 472 (2006) (the very essence of 
an undiagnosed illness is that there is no diagnosis).  In 
this regard, the Board has considered the statements in the 
August 1997 VA mental disorders examination report.  However, 
these statements are speculative and equivocal in their 
terms, and they are not shown to have been based on a review 
of the Veteran's C-file, or any other detailed and reliable 
medical history.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  In addition, given the lack of any corroborative 
medical evidence to show that the Veteran has an undiagnosed 
illness since that report was issued - a period of over 11 
years - and the contrary opinion of record contained in the 
October 2008 VA PTSD examination report (which is shown to 
have been based on a review of the Veteran's C-file), the 
Board finds that this evidence is insufficient to warrant a 
grant of any of the claims.  See also October 2008 VA Gulf 
War Guidelines examination report (in which no relevant 
undiagnosed illnesses were found).  He therefore is not shown 
to have a "qualifying chronic disability" involving the 
claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claims, and that the claims must be denied on any 
basis.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In this case, when the Veteran's service medical records and 
post-service medical records are considered (which indicate 
that although there was a complaint of depression/excessive 
worry upon separation from active service, that the Veteran 
was not treated for any of the claimed symptoms or disorders 
during active duty service, that he does not currently have 
chronic fatigue syndrome, or an acquired psychiatric disorder 
(other than PTSD), that there is no competent evidence to 
show that any of the diagnosed conditions were caused or 
aggravated by his service (on a direct basis), and that he 
does not have an undiagnosed illness associated with any of 
the claimed symptoms), the Board finds that the medical 
evidence outweighs the Veteran's contentions that he has the 
claimed disabilities that are related to his service. 

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
Veteran's statements, both providing evidence against the 
claims, indicating disorders that are not present, and/or 
have no connection to service.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in July 2004, and May 2008, 
the Veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, the RO's 
November 1997 decision was decided prior to the enactment of 
the VCAA.  In such cases, there is no error in not providing 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  
  
The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the letters were sent, the case was 
readjudicated and in May 2009, a Supplemental Statement of 
the Case was provided to the appellant.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of 
the Case that complies with all applicable due process and 
notification requirements constitutes a readjudicated 
decision).  The Board further notes that in September 2003, 
the Veteran was afforded a hearing.  In summary, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment reports, as well as VA and non-VA 
medical records.  The Veteran has been afforded examinations, 
and the Veteran was not shown to have any relevant 
undiagnosed illnesses.  To the extent that claims have been 
presented for diagnosed disorders, etiological opinions are 
unnecessary, as the Board has determined that the claimed 
disabilities of an acquired psychiatric disorder (other than 
PTSD), and fatigue, are not shown, as the Veteran is not 
shown to have been treated for or diagnosed with any relevant 
symptoms or disorders during service, and as there is no 
competent evidence to show that and claimed, diagnosed 
conditions is related to the Veteran's service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  

Simply stated, the Board finds that the service and post- 
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


